705 N.W.2d 122 (2005)
474 Mich. 895-911
PEOPLE
v.
HOLLIDAY.
No. 126701.
Supreme Court of Michigan.
October 31, 2005.
Leave to Appeal Denied.
SC: 126701, COA: 246265.
By order of January 31, 2005, the application for leave to appeal was held in abeyance pending the decision in People v. Curvan (Docket No. 126538). On order of the Court, leave to appeal having been denied in Curvan, 473 Mich. 896, 703 N.W.2d 440 (2005), the application is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.